Citation Nr: 0532632	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than February 1, 
2000, for a grant of service connection for post-traumatic 
stress disorder(PTSD), to include on the basis of clear and 
unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.F., and P.F.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an April 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Boston, Massachusetts 
(hereinafter RO).  In May 2004, a hearing was held at the RO 
before the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   The case was remanded by 
the Board in September 2004 and this case is now ready for 
appellate review. 


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
disabilities to include a psychiatric disorder was received 
on March 6, 1979.  

2.  At the time of a February 1981 rating decision denying 
service connection for a psychiatric disorder, the evidence 
before the adjudicators included reports from a VA 
examination reflecting a diagnosis of PTSD.  The stressor 
described on that examination report was heavy combat, and a 
DD Form 214 noted his receipt of a combat infantryman's 
badge, reflective of combat in the Republic of Vietnam.  

3.  The same factual predicate used as a basis for granting 
service connection for PTSD by the April 2002 rating decision 
was before the adjudicators at the time of the February 1981 
rating decision. 

4.  Any reasonable review of the evidence before the RO at 
that time of the February 1981 rating decision would compel 
the conclusion that service connection for PTSD was warranted 
on the basis of such evidence. 

5.  PTSD was added to the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 effective from April 11, 1980. 


CONCLUSION OF LAW

The February 1981 rating decision being the product of CUE, 
the criteria for an earlier effective date of April 11, 1980, 
for a grant of service connection for PTSD are met.  
38 U.S.C.§ 3010(g) (1976); 38 C.F.R. § 3.114(a) (1980); 38 
U.S.C.A. §§ 1110, 5100-5013A, 5106, 5107 5110(a) (West 2002); 
38 C.F.R. §§ 3.105(a), 3.303, 3.400(k) (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

An April 2005 letter informed the veteran of the provisions 
of the VCAA, and specifically notified the veteran what the 
evidence must show to warrant entitlement to an earlier 
effective date for service connection for PTSD.  To the 
extent this letter did not specifically inform the veteran of 
the evidence necessary to show CUE in a rating decision, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VCAA is not applicable in allegations of CUE in 
a RO decision.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  

In regard to the earlier effective date matter, the VA 
General Counsel has held that 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" 
issues, such as claims for earlier effective dates, as in the 
instant case, following the initial grant of service 
connection in response to notice of its decision on a claim 
for which VA has already given the appropriate 
section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  Also, as the veteran's claim will be granted, no 
useful purpose would be served by an extensive discussion as 
to whether the provisions of the VCAA have been complied 
with.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In general, an award of service connection will be made 
effective from the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).  The date of 
entitlement to an award of service connection will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

For effective date based on CUE, the effective date is the 
date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision. 38 C.F.R. § 3.400(k) (2005).  Under the law in 
effect at the time of the February 1981 rating decision in 
question, the effective date of an award of compensation 
based on a liberalizing law or Veterans Administration issue 
approved by the Administrator or by his direction, was to be 
assigned in accordance with the facts found, but no earlier 
than the effective date of the liberalizing act or 
administrative issue.  38 U.S.C.§ 3010(g) (1976); 
38 C.F.R. § 3.114 (1980) (emphasis added).  

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

For the purposes of entering this decision, it is concluded 
that the issue of clear and unmistakable error has been 
"properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 (1993) 
en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1993). 

Summarizing the pertinent facts, the veteran's first 
application for VA compensation benefits was received on 
March 6, 1979.  On his VA forme 21-526 received on that day, 
the veteran claimed that he was entitled to service 
connection for several disabilities, to include "severe 
anxiety" with an in-service onset of 1969. Pertinent 
evidence of record in conjunction with this application 
included the veteran's DD Form 214, which reflected 
decoration and awards to include the Combat Infantry Badge 
(CIB) and other citations indicative of service in the 
Republic of Vietnam, to include the National Defense Service 
Medal (NDSM), and Vietnam Campaign Medial (VCM).  The DD Form 
214 indicated the veteran's specialty was that of a light 
weapons infantryman and that he served with an infantry unit 
of the United States Army.  

The veteran was also afforded a VA psychiatric emanation in 
August 1980, which resulted in a diagnosis of "[p]ost 
traumatic stress disorder, chronic with severe depressive and 
anxiety features."  During the examination, the veteran 
described suffering from nightmares and  intrusive 
recollections of his service in Vietnam, and of an 
exaggerated startle response to such things as fireworks and 
firecrackers.    

The evidence summarized above was before the adjudicators 
who, in a February 1981 rating decision, denied service 
connection for PTSD, on the basis that the evidence failed 
"to show a recognizable stressor equivalent to a life 
threatening episode."  The veteran was informed of this 
decision later in February 1981 and did not file an appeal 
with respect to this decision. 

No further pertinent correspondence or evidence is of record 
until receipt of a statement from the veteran on February 1, 
2001 in which he requested a grant of service connection for 
diabetes due to Agent Orange exposure.  To assist in the 
adjudication of this claim, the veteran was afforded a VA 
examination in November 2001.  The reports from this 
examination made reference to the fact that the veteran was 
taking medication for depression; as such, the RO in a 
February 2002 "Deferred Rating Decision" found that the 
notation referring to the existence of depression meant that 
there was an "implied issue of depression/PTSD."  
Thereafter, the veteran was afforded a VA psychiatric 
examination in February 2002 to determine if he had PTSD as a 
result of his service in Vietnam.  The psychiatrist who 
conducted this examination determined that the veteran did 
have PTSD, and based on his review of the pertinent history, 
he commented as follows: 

It was noted that a rating decision in 
1981 clearly identified the patient as 
being diagnosed with post-traumatic 
stress disorder, yet his [claim for] 
service connection . . . was denied 
because of [a] lack of evidence that he 
was exposed to a life-threatening 
stressors.  It can be clearly seen, 
however, from the veteran'[s] records 
that having served as a point man in 
Vietnam that he was clearly exposed to 
such stress[or]s.  He has numerous 
commendations on his DD-214 and the 
current examination clearly indicates his 
exposure to numerous life-threatening 
situations.  In the interest of fairness, 
it is suggested that the rating 
specialist review the rating decision 
made in 1981.  

In rendering his diagnosis of PTSD, the psychiatrist 
requested that the "reasons for his denial [in the February 
1981 rating decision] be re-examined to determine if there 
was an error involved."  

Following this examination, an April 2002 rating decision 
granted service connection for PTSD effective from February 
1, 2001, or the date of receipt of the veteran's "reponed 
claim" as characterized by the adjudicators who prepared 
this decision.  An earlier effective date of February 1, 
2000, was granted for service connection for PTSD by rating 
decision in February 2005 based on a conclusion that this was 
the proper effective date to assign with application of 
38 C.F.R. § 3.114 (effective date of an award based on a 
liberalizing law). 

The record reveals receipt of an April 2004 statement from a 
VA psychiatrist at the time of veteran's May 2004 hearing 
before the undersigned that, in effect, indicated that a 
retroactive award of service connection for PTSD should be 
granted because the veteran has suffered from constant 
symptoms of PTSD since the Vietnam War to the present time.  
Similar argument was presented by and on behalf of the 
veteran at the May 2004 hearing, as it was contended in 
essence that because the veteran's DD Form 214 was reflective 
of combat duty, the finding in the February 1981 rating 
decision that the evidence did not show a recognizable 
stressor represented CUE.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that at the time of the February 1981 
rating decision, claims for service connection for PTSD were 
adjudicated pursuant to Department of Veterans Benefits 
Program Guide 21-1 § 0-12, Change 282 (3-17-80).  See also 
Department of Medicine and Surgery Professional Services 
Letter IL-11-80-15 and March 25, 1980, Chairman of the Board 
of Veterans' Appeals Memorandum.  In pertinent part, these 
provisions advised adjudicators to grant service connection 
for PTSD if there was evidence of a "recognizable stressor 
that would be expected to evoke significant symptoms in 
almost all individuals" with evidence that the veteran, due 
to these stressors, suffered from such symptoms as recurrent 
and intrusive recollection of the stressor, nightmares, 
flashbacks, hyperalertness or an exaggerated startle response 
and other symptomatology typical of victims of PTSD.    

Given the fact that the record before the adjudicators at the 
time of the February 1981 rating decision included evidence 
that the veteran was involved in combat with the enemy due to 
his award of the CIB as reflected on his DD form 214, the 
Board concludes that is was "undebatable" that the evidence 
at the time of this decision demonstrated that the veteran's 
service involved stressors "that would be expected to evoke 
significant symptoms in almost all individuals."  In 
addition, clearly, the signs and symptoms of PTSD 
demonstrated upon the VA examination in August 1980, the 
reports from which were also of record at the time of the 
February 1981 rating decision, represented manifestations of 
PTSD as reflected in the manual provisions referenced above, 
as these reports revealed that the veteran suffered from 
symptoms to include an exaggerated startle response and 
nightmares and intrusive recollections of his service in 
Vietnam.  Also, the examiner definitively diagnosed the 
veteran as suffering from "chronic and severe" symptoms of 
PTSD.  As such, the Board concludes that reasonable minds 
could only conclude that the evidence of record at time of 
the February 1981 rating decision compelled a conclusion that 
service connection for PTSD was warranted.  Thus, the 
February 1981 rating action was fatally flawed at the time it 
was made, and was the product of CUE.  

As the Board has found CUE in the February 1981 rating 
decision, the next matter is the proper effective date to be 
assigned for PTSD.  Under the law in effect at the time of 
that decision as set forth above (and currently) the 
effective date of an award of compensation based on a 
liberalizing of law approved by the VA administrator 
(currently the VA secretary) could not be earlier than the 
effective date of the liberalizing law.  38 U.S.C. § 3010(g) 
(1976); 38 C.F.R. § 3.114 (1980).  While the veteran's 
initial claim for service connection was received in March 
1979, PTSD was added to the VA Schedule for Rating 
Disabilities (Ratings Schedule) after the receipt of this 
claim, effective from April 11, 1980.  This represented a 
"liberalizing law" for the purposes of 38 C.F.R. § 3.114.  
See VA OPGCPREC 26-97 (July 16, 1997).  The manual provisions 
referenced above, having not been at the time of their 
promulgation approved by the administrator, do not represent 
"liberalizing law" for the purposes of 38 C.F.R. § 3.114. 
See VAOPGCPREC 1-96 (February 17, 1996).  As such, the proper 
effective date for 

the grant of service connection for PTSD in this case is 
April 11, 1980, or the date PTSD was added to the Rating 
Schedule.  38 U.S.C. § 3010(g) (1976); 38 C.F.R. § 3.114 
(1980).  


ORDER

Entitlement to an effective date of April 11, 1980, for 
service connection for PTSD is granted, subject to the 
regulations governing the award of monetary benefits. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


